United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2506
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Chadwick Wayne Acison

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                              Submitted: March 4, 2013
                                Filed: March 6, 2013
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       After Chadwick Acison stipulated to having violated his release conditions, the
district court1 revoked his supervised release and imposed a sentence of 30 months

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
in prison with no supervised release to follow. Acison appeals, arguing that the court
imposed an unreasonable sentence. We disagree. The record shows that the district
court properly considered the relevant sentencing factors before imposing a
revocation sentence that was authorized by statute and within the applicable
Guidelines range. See 18 U.S.C. § 3583(e)(3); United States v. Petreikis, 551 F.3d
822, 824 (8th Cir. 2009) (applying presumption of substantive reasonableness to
revocation sentence within Guidelines range); United States v. White Face, 383 F.3d
733, 740 (8th Cir. 2004) (court need not list every 18 U.S.C. § 3553(a) factor when
sentencing defendant upon revocation of supervised release).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-